ARCHBALD, J., pro tem.
Defendant Creely was charged jointly, but tried separately, with Don Courtney and John Sullivan (see opinion, People v. Courtney, ante, p. 198 [22 Pac. (2d) 741]), in an indictment returned by the grand jury of Los Angeles County, with the crime of extortion, in count I, and robbery, in count II. The jury returned a verdict finding him guilty on count I and not guilty on count II.
Counsel for respondent herein confess that the evidence does not support the verdict and judgment, and with such conclusion we are forced to agree.
Judgment reversed.
Craig, Acting P. J., and Stephens, J., concurred.